Citation Nr: 0109760	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-16 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from May 1968 to May 1970.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
San Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO found that the veteran 
had not submitted new and material evidence to reopen a claim 
of entitlement to service connection for diabetes mellitus. 

The Board initially notes that in March 2001, additional 
evidence was forwarded to the Board consisting of (1) VA 
treatment records dated December 1971 to November 1972, (2) a 
copy of the RO's October 1999 Supplemental Statement of the 
Case (SSOC), and (3) a statement prepared by the veteran 
dated in November 1999.  A review of this evidence reveals 
that it was originally received by the RO in December 1999.  
A VA Form 8 (Certification of Appeal) reflects that the 
veteran's appeal was certified to the Board in January 2000.  

Applicable regulations provide that evidence received by the 
agency of original jurisdiction prior to transfer of the 
records to the Board or after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  Further, 
if a Statement of the Case (SOC) or an SSOC were prepared 
before the receipt of the additional evidence, an SSOC should 
be furnished to the appellant unless the additional evidence 
duplicates evidence previously of record and which was 
discussed in the SOC or a prior SSOC, or unless the evidence 
is not relevant to the issue on appeal.  See 38 C.F.R. § 
19.37 (2000).

In this case, the additional evidence appears to have been 
received by the RO prior to the transfer, or certification of 
the appeal to the Board.  The evidence reflects a date stamp 
of December 1999 acknowledging receipt at the RO.  The appeal 
was not certified to the Board until January 2000.  
Generally, this procedural deficiency requires a remand to 
the agency of original jurisdiction for review and 
preparation of an SSOC.  However, a review of the additional 
evidence reveals that it is duplicative of evidence already 
of record and previously considered by the RO, with the 
exception of the veteran's November 1999 statement.  In the 
November 1999 statement, the veteran reiterates his 
contention that his diabetes mellitus manifested during 
service or within one year following his discharge from 
service.  The veteran has submitted various other statements 
setting forth the same contention, which are already of 
record and have also previously been considered by the RO.  
Therefore, while this particular statement was not discussed 
in the SOC or a prior SSOC, the Board finds it to be 
duplicative of other statements of record from the veteran 
which have previously been discussed and reviewed by the RO.  
As such, because the additional evidence submitted by the 
veteran is duplicative and has previously been considered by 
the RO, the Board concludes that the veteran will not be 
prejudiced by the Board's decision to proceed with appellate 
review of this matter. 


FINDINGS OF FACT

1.  In an August 1972 rating decision, the RO concluded that 
the veteran's diabetes mellitus was not manifest during 
service or within one year of his discharge from service.      

2.  The evidence associated with the claims file subsequent 
to the August 1972 RO decision does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1972 rating decision denying entitlement 
to service connection for diabetes mellitus is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 20.302, 20.1103 (2000).  
2.  The evidence received subsequent to the RO's August 1972 
is not new and material, and the requirements to reopen the 
claim of entitlement to service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen his claim of 
entitlement to service connection for diabetes mellitus on 
the basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection.  The veteran contends his diabetes 
mellitus manifested to a compensable degree within one year 
of his discharge from service, and that he is entitled to 
service connection on a presumptive basis.  38 U.S.C.A. §§ 
1101, 1112 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Historically, the Board observes that the veteran's claim of 
entitlement to service connection for diabetes mellitus was 
initially considered and denied by the RO in an August 1972 
rating decision.  That decision was not appealed and became 
final.  The veteran's claim was denied because service 
medical records were negative for diabetes mellitus and the 
veteran's diabetes was not diagnosed until January 1972, more 
than one year after the veteran's discharge from service.  
Thereafter, the veteran requested that his claim for service 
connection be reopened on the basis of new and material 
evidence.  In March and June 1999 rating decisions, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim, as there was no 
evidence to show that the veteran's diabetes mellitus 
manifested during service or within one year following his 
discharge from service.  The veteran filed a timely notice of 
disagreement (NOD) and substantive appeal from the March 1999 
rating decision, giving rise to the current appeal.  

The law provides that an NOD must be filed within one year 
from the date of mailing of notice of the result of an RO's 
decision in order to initiate an appeal of the determination.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991 & Supp. 2000).  If 
an NOD is not filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2000).  In this case, the veteran did not file an NOD 
after the RO's August 1972 rating decision.  Therefore, the 
August 1972 rating decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000); C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2000).  Accordingly, in order to reopen his earlier 
claim, the veteran must present or secure new and material 
evidence with respect to the claim, which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Board notes that during the pendency of the veteran's 
appeal, the provisions of 38 U.S.C.A. § 5107 were 
substantially revised.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement, and this revision is more 
favorable to the claimant than the former provisions of 38 
U.S.C.A. § 5107 (West 1991) and is, therefore, applicable 
under Karnas.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it also modified the circumstances under 
which VA's duty to assist a claimant applies, and how that 
duty is to be discharged.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Board notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

In this case, the veteran was advised by the VA of the 
information required to reopen the claim for service 
connection and the Board may proceed with appellate review.  
In this regard, the Board notes that in a June 1999 SOC, a 
June 1999 rating decision and an October 1999 SSOC, the RO 
explained to the veteran that a successful claim to reopen 
would require the submission of evidence demonstrating that 
the veteran's diabetes mellitus was manifest during service 
or within one year following his discharge from service.  
Additionally, there is no indication that the veteran has 
requested the VA to assist in obtaining any VA or other 
identified private treatment records in connection with his 
claim.  As such, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by the recently enacted VCAA.  Because the veteran 
has been accorded an opportunity to submit additional 
evidence, and in fact has done so, the Board will proceed to 
adjudicate the issue on appeal based upon the evidence of 
record.

When a claim to reopen is presented, a two-step analysis is 
necessary.  The first step consists of determining whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

At the time of the RO's August 1972 rating decision, the 
relevant evidence of record consisted of: (1) service medical 
records; (2) June 1970 and January 1972 statements from 
Sigfrido Lazzarini, M.D.;(3) a July 1970 VA examination 
report; (4) VA inpatient treatment records dated January to 
February 1972, and (5) statements from the veteran.  The 
veteran's service medical records, the July 1970 VA 
examination report and the June 1970 and January 1972 
statements from Dr. Lazzarini are entirely negative for 
treatment for or a diagnosis of diabetes mellitus.  VA 
inpatient treatment records documenting a hospitalization 
from January to February 1972 reflect a diagnosis of juvenile 
diabetes mellitus.  However, the evidence did not show that 
the veteran's diabetes manifested during service or within 
one year of his discharge from service.  

Pertinent evidence associated with the claims file since the 
RO's August 1972 rating decision includes: (1) service 
medical records dated October 1969 to May 1970; (2) November 
1984 and January 1987 statements from Dr. Lazzarini; (2) a 
January 1987 statement from the veteran's mother; (3) a March 
1987 statement from Norberto J. Arbona, M.D.; (4) a September 
1995 statement from Carmen M. Rivera Oquendo, M.D.; (5) 
October 1995, May 1999 and August 1999 statements from Israel 
A. Cordero Valle, M.D.; (6) an April 1996 VA examination 
report; (7) VA inpatient and outpatient treatment records 
dated December 1971 to December 1995; (6) an October 1998 VA 
examination report; (7) a hearing transcript from an August 
1999 personal hearing at the RO; (8) treatment records from 
Dr. Lazzarini dated September 1975 to May 1987, and (9) 
various statements submitted by the veteran.  The veteran 
also resubmitted VA inpatient treatment records documenting 
his January/February 1972 hospitalization. 

Collectively, this evidence shows that the veteran has 
received treatment for diabetes mellitus from Drs. Lazzarini, 
Arbona and Valle.  In January 1987, Dr. Lazzarini indicated 
that he had been treating the veteran for ten years for 
diabetes with recurrent episodes and hyperglycemia and 
hypoglycemia with depression and severe vascular headaches.  
In March 1987, Dr. Arbona indicated that he had treated the 
veteran for vascular headaches since April 1985 and that the 
veteran also had diabetes.  
An April 1996 VA examination report reflects that the veteran 
reported having a history of diabetes mellitus since 1970 
after his discharge from service.  The VA examiner diagnosed 
the veteran with insulin dependent diabetes mellitus with 
early retinopathy and peripheral neuropathy.  

An October 1972 VA outpatient treatment record indicates that 
the veteran was found to be diabetic while hospitalized at a 
VA Medical Center in "January 1971."  In 1988, the veteran 
was hospitalized and treated for uncontrolled diabetes 
mellitus and he continued to receive treatment for diabetes 
mellitus from VA physicians through December 1995.  

In May 1999, Dr. Valle indicated that the veteran had been 
treated for uncontrolled diabetes mellitus for the previous 5 
years.  Dr. Valle opined that the veteran's diabetes mellitus 
developed slowly and that he began to develop symptoms due to 
malfunctioning of the pancreas.  Dr. Valle also noted that 
diabetes mellitus is a hereditary disorder.   

In addition to the aforementioned medical evidence, the 
veteran also resubmitted VA records showing that he was 
hospitalized from January to February 1972 and was diagnosed 
with juvenile diabetes mellitus. 

During an August 1999 hearing, the veteran acknowledged that 
he was not diagnosed with diabetes mellitus during service.  
He testified that the first time that he was diagnosed with 
diabetes was in 1972 when he was hospitalized for treatment 
for an ulcer.  The veteran indicated that he was treated by 
Dr. Lazzarini for difficulties with an ulcer starting in 1970 
and he also seemed to indicate that Dr. Lazzarini treated him 
for diabetes mellitus from 1970 through 1985.  The veteran 
indicated that he had spoken with Dr. Lazzarini's secretary 
and that she confirmed that he had been treated by Dr. 
Lazzarini for diabetes mellitus just after his discharge from 
service.  The veteran also stated that another physician 
treated him for diabetes right after his discharge from 
service, but the name of the physician was not discernable 
from his testimony.  The veteran's friend also testified at 
the hearing and confirmed that the veteran currently has 
diabetes.
Treatment records from Dr. Lazzirini dated September 1975 to 
May 1987 reflect that Dr. Lazzirini did treat the veteran for 
diabetes mellitus.  However, these records do not establish 
that the veteran developed diabetes during service, or that 
Dr. Lazzirini diagnosed the veteran with or treated him for 
diabetes within one year of the veteran's discharge from 
service. 
 
The Board finds that the evidence submitted since the RO's 
August 1972 rating decision is new and is not cumulative or 
redundant of evidence previously submitted to agency 
decisionmakers, with the exception of VA inpatient treatment 
records documenting the veteran's January/February 1972 
hospitalization.  While the Board concludes that the evidence 
is new, the Board does not find the newly submitted evidence 
to be material.  The evidence submitted since August 1972 is 
not material, because it does not show that the veteran's 
diabetes mellitus manifested during service or within one 
year following his discharge from service.  Rather, the 
evidence shows that the veteran was not diagnosed with 
diabetes mellitus until January/February 1972, which is more 
than one year after the veteran's discharge from service.  

The veteran contends that an October 1972 VA outpatient 
treatment record shows that he developed diabetes mellitus 
within one year of his discharge from service.  As previously 
mentioned, an October 1972 VA outpatient treatment record 
does indicate that the veteran was found to be diabetic while 
hospitalized at a VA Medical Center in "January 1971."  
Nevertheless, this appears to be a typographical error, as 
the totality of the evidence shows that the veteran was 
initially diagnosed with diabetes mellitus during a 
January/February 1972 hospitalization and there is no other 
evidence of record to show that the veteran was hospitalized 
in January 1971 or diagnosed with diabetes mellitus in 
January 1971.  Based on the foregoing, the Board concludes 
that inasmuch as no new and material evidence has been 
presented to reopen the previously disallowed claim, the RO's 
August 1972 decision remains final.  Without medical evidence 
of an in-service manifestation of diabetes mellitus or 
manifestation of diabetes mellitus within one year of the 
veteran's discharge from service, his claim must be denied.  

ORDER

New and material evidence, not having been submitted, the 
veteran's claim of entitlement to service connection for 
diabetes mellitus is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 

